Citation Nr: 1602502	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania 

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Red Cross


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to June 1986 and from October 2004 to December 2005.  The Veteran died in September 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for the cause of death.  The RO also denied death pension in the December 2011 notification letter.  In December 2014, the Board remanded this case.

The issue of entitlement to nonservice-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the Veteran's death in September 2008, service connection was in effect for left knee sprain, assigned a noncompensable rating; and left varicocele and epididymitis, also assigned a noncompensable rating.

2.  The Certificate of Death reflects that the immediate cause of death was sudden cardiac arrest.  There were no significant conditions contributing to death and no autopsy.

3.  The most probative evidence of record shows that the cause of death was actually pulmonary embolisms.  

4.  The Appellant has submitted competent and credible evidence that the Veteran's pulmonary embolisms were caused by the failure of a private medical facility to administer anticoagulation to the Veteran following left knee surgery and had the private facility done so, the Veteran would not have died.

5.  The Veteran's service-connected disabilities were not the immediate or underlying cause of the Veteran's death, were not etiologically related to the cause of death; and  did not contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Appellant was provided with the relevant notice and information in January 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The United States Court of Appeals for Veterans Claims ("the Court") issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing the Veteran section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide Veterans a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a Veteran from submitting additional or corroborative notice, and is contrary to the VCAA's purpose.

However, in DIC cases where a veteran was service-connected during his or her lifetime, the Court found that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

In this case, the Veteran was service-connected for multiple disabilities during his lifetime and the Appellant was sent Hupp compliant notice.  

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing a medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  A medical opinion was also obtained which contained a description of the Veteran's medical history; documented and considered the relevant medical facts and principles; and provided an opinion regarding the matter under appeal.  VA's duty to assist with respect to obtaining relevant records and an opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Appellant regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Appellant).

Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

According to his Certificate of Death, the Veteran's cause of death in September 2008 was due to sudden cardiac arrest.  There were no conditions listed as contributing to death.  An autopsy was not performed.  

During his lifetime, the Veteran was service-connected for left knee sprain, assigned a noncompensable rating; and left varicocele and epididymitis, also assigned a noncompensable rating.  The Appellant does not contend and the record does not show that the left varicocele and epididymitis played any etiological role in causing or contributing to cause death.

The Appellant argues that the Veteran's service-connected left knee disability caused the Veteran's death due to a surgical complication, a pulmonary embolism, that he required due to his left knee.  The surgical procedure occurred at a private facility, which the Appellant sued for medical malpractice.  The Veteran underwent left knee surgery in September 2008 (just preceding his death) for anterior cruciate reconstruction.  The Appellant argues that the Veteran's service-connected left knee strain was aggravated by civilian and military work resulting in the on-the-job injury and the need for subsequent surgery.  

In support of the claim, the Appellant has submitted private doctors' depositions from her legal action against the private health care providers who performed the left knee surgery regarding whether the Veteran's "sudden cardiac death," listed on his Certificate of Death was really the result of a pulmonary embolism that stemmed as a complication from a left knee surgery.  The depositions indicate that the Veteran's death was not the result of sudden cardiac arrest, but rather as a result of pulmonary embolisms which were a complication of the left knee surgery.  A review of the depositions reveals that they were provided by medical experts.  These medical experts concluded that the Veteran's death from the pulmonary embolisms would not have occurred if the private medical facility had placed the Veteran on anticoagulation following his surgery.  In other words, the pulmonary embolisms were caused by the failure of a private medical facility to administer anticoagulation to the Veteran following left knee surgery and had the private facility done so, the Veteran would not have died.  Although the claim was remanded for the Appellant to supply the private medical records from the left knee surgery including any medical record relating to the malpractice litigation, she did not provide any of that information.  

A VA medical opinion was obtained in July 2015.  The examiner incorrectly stated that the Veteran had no service-connected disabilities.  The examiner stated that the left knee arthroscopic surgery that temporally preceded the Veteran's death may have led to a pulmonary embolism and sudden cardiac death.  He noted that there was no autopsy and that there was no certainty regarding the cause of death.  He stated that with regard to the depositions, "In the absence of an autopsy the physicians were able to opine in their depositions to support whichever party requested their testimony."  The examiner ultimately concluded that it was less likely than not that the Veteran's injury while on active duty caused, substantially or materially contributed to, combined to cause, or lent assistance to his death.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examiner did not provide the correct information regarding the Veteran's left knee disability and also made comments regarding the professional manner of the physicians who provided depositions, without any basis.  Thus, the VA medical opinion is of diminished probative value.  

With regard to the depositions, they were provided by an Assistant Professor of Medicine in the Department of Cardiology at Johns Hopkins School of Medicine; a pathologist associated with Boston Medical Center; an expert in interventional, nuclear, and preventive cardiology from Detroit Medical Center; a cardiac physician from Pulmonary and Critical Care Associates of Baltimore; and a physician with expertise of matters involving the failure of a physician to administer or prescribe prophylactic post-surgical anticoagulants.  The Board finds that these physicians in their extensive depositions demonstrated that they were aware of the Veteran's medical history, they provided a fully articulated opinions, and also furnished a reasoned analyses.  The Board attaches significant probative value to these depositions, and the most probative value in this case, as such are well reasoned, detailed, consistent with other evidence of record, and include an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the most probative evidence that is currently of record establishes that the Veteran did not in fact die as a result of sudden cardiac death, as listed on his Certificate of Death.  The cause of death was actually the result of pulmonary embolisms.  However, the key issue, and apparently at the core of the Appellant's private lawsuit, is the fact that the Veteran's embolisms were preventable.  His death was purportedly the result of the private medical facility's failure to administer anticoagulants to the Veteran.  But for that failure, the probative medical evidence submitted by the Appellant indicates that the Veteran would not have died.  There is no contrary probative evidence of record.  Thus, while the Veteran underwent left knee surgery, the complication and death that resulted were due to the actions/inactions of the private provider which, in an intervening manner, broke the causal connection between the left knee surgery and death.  

Thus, the Board concludes that the Veteran's service-connected left knee was not the immediate or underlying cause of the Veteran's death, and was not etiologically related to the cause of death.  Furthermore, since the Veteran's death was the result of the actions/inactions of the private medical facility, it follows that the fatal disease process was not separately etiologically related to service.  

The Board has considered the Appellant's assertions.  However, her assertions in her private lawsuit, which based on the depositions, appear to involve the contention that the Veteran died as a result of the private facility's failure to give the Veteran anticoagulation which resulted in a complication from surgery which caused death, in essence is in conflict with her current contention that the left knee disability and the surgery for that disability alone resulted in the Veteran's death.  The Appellant's opinion, as she is a lay person in the field of medicine and does not have the training or expertise, is less probative than the opinions of the medical experts, particularly since this case involves a medical determination that is complex.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The medical experts purport to establish that it was the actions or failure to act on the part of the private medical providers that led to death.  If the private facility had properly administered an anticoagulant, the Veteran would not have developed an embolism and would not have died.  

The Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

The Appellant indicated that she was planning on submitted additional financial information, to include from the Internal Revenue Service (IRS) with regard to her claim for death pension benefits.  She has not done so and should be provided an opportunity to complete income verification reports from 2008 to the present time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant an opportunity to complete income verification reports from 2008 to the present time as well as to submit financial information to support those forms including the IRS documents that she indicated that she would send to support her claim.

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


